Citation Nr: 1730776	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-03 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, to include service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Since the agency of original jurisdiction (AOJ) last considered the appeal, the Veteran's representative submitted additional evidence in June 2017 and waived initial AOJ review.  Accordingly, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).  


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to acoustic trauma incurred during active service.

2.  The Veteran's bilateral hearing loss is related to acoustic trauma incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has bilateral hearing loss and tinnitus related to loud noise exposure during his active military service in the Republic of Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

Bilateral sensorineural hearing loss and recurrent tinnitus were diagnosed in a July 2012 VA audiological examination report.  Therefore, the Board finds the first element of the service connection claims have been satisfied.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury from acoustic trauma.  The Veteran testified that he was exposed to loud noise from artillery and gunfire without hearing protection in Vietnam.  Further, his DD Form 214 notes that he received a Combat Action Ribbon.  Based on the service records and the Veteran's credible statements, the Board concludes that the Veteran sustained an injury during service, satisfying the second element of the service connection claims.  See 38 U.S.C.A. § 1154(b) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  

With regard to a nexus between the claimed in-service disease or injury and the current disabilities, the Board finds a May 2017 private opinion finding the Veteran's bilateral hearing loss and tinnitus are likely related to in-service acoustic trauma to be probative evidence in support of the claim.  Dr. G. D.-R. indicated that he reviewed the Veteran's pertinent medical history and found hearing loss and tinnitus symptoms began in-service.  The private opinion is consistent with other evidence of record, notably, the Veteran's statements that his post-service plumbing occupation included repairing faucets and toilets but no exposure to excessive noise.  The Board notes that the July 2012 examiner's opinion that it was not possible to determine the amount of hearing lost due to military acoustic trauma due to lack of separation audiometric information is of limited probative value because the examiner's rationale indicated the Veteran's post-service occupation in construction was noisy.  Regardless, the June 2012 opinion is still consistent with the other evidence of record finding hearing loss and tinnitus had onset in active service.  

Moreover, the Board notes that the Veteran has competently stated that tinnitus began in active service and continued since.  Such lay testimony is competent to establish the presence of observable symptomatology.  Layno, 6 Vet. App. at 469; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran testified that he did not recall the exact onset of tinnitus, as he served around 40 years prior, the testimony that he could not recall when he did not have symptoms of ringing in his ears is consistent with the other evidence of record.  As tinnitus is a chronic disability pursuant to 38 C.F.R. § 3.309(a), the Board finds service connection is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b).

As the probative, competent evidence is at least in equipoise as to whether the Veteran's tinnitus and bilateral hearing loss were incurred in active service, service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


